Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 1 of 47
                                             > Ie

                              UN ITED STATES D ISTR ICT C OU RT
                              SO UTH ER N DlS Rl O F F                                                x
                                       CaseN          .
                                                                                       (+                   Y
                                                                                               '
                                                                            FILED BY          ,
                                                                                                   g D.C.
    FEDERAL TM D E CO M M ISSION ,
                                                                                  2E2 û 2218
           Plaintiff,
                                                                                  ct
                                                                                   kkltl'lk?f,
                                                                                  s.n.eqFCr&.zMIAMi

    ON PO IN T GLO BAL LLC,alim ited liability com pany,      C OM PLA IN T FO R
    also (Fb/a On Point,                                      PERM ANENT INJUN CTIO N
                                                              AND OTHER EQUITABLE
    ON PO IN T EM PLO YM EN T LLC,a lim ited liability        RELIEF
    Com pany,

    ON PO INT GU ID ES LLC,f/k/a Rogue M edia Services        Filed U nder Seal
    LLC,a lim ited liability com pany,

    D G DM V LLC,a lim ited liability company,

    ON PO INT DO M AIN S LLC,a lim ited liability com pany,

    FINA L DR AFT M ED IA LLC,a lim ited liability
    Com pany,

    W A LTHA M TECHN OLO GIES LLC,a lim ited liability
    Com pany,

    CA M BRID GE M EDIA SERIES LLC,f/lc/a License
    Am ericaM edia SeriesLLC,a lim ited liability com pany,

    ISSU E BASED M ED IA LLC,a lim ited liability com pany,

    BELLA V ISTA M ED IA LTD .,a lim ited liability
    com pany,also d/b/a BV M edia,

    CA RGAN ET S.A .,acom oration,also d/b/a G8 Labs,

    DR AGON G LOBAL LLC,a lim ited liability company,

    DRAG ON G LOBM M ANA GEM EN T LLC,a lim ited
    liabili com an
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 2 of 47




    DRAG ON GLO BA L HOLD ING S LLC,a lim ited liability
    Com pany,


    DIRECT M ARKET LLC,a lim ited liability com pany,

    BLUEBIRD M EDIA LLC,a lim ited liability com pany,

    BORAT M ED IA LLC,a lim ited liability com pany,      $

    BRIN G BA CK THE M AG IC M ED IA LLC,a lim ited
    liability company,

    CHAM ETZ M EDIA LLC,a lim ited liability com pany,

    CHELSEA M EDIA LLC,a lim ited liability com pany,

    COINSTA R M EDIA LLC,alim ited liability com pany,

    DOM AIN DEV ELOPM EN T STU DIO S LLC,a lim ited
    liability com pany,

    DOM AIN DIV IDEN DS M EDIA LLC,a lim ited liability
    Com pany,

    EA GLE M EDIA LLC,a lim ited liability company,

    FA LCON M EDIA LLC,a lim ited liability com pany,

    GN R M EDIA LLC,a lim ited liability com pany,

    ISLAN D M EDIA LLC,a lim ited liability com pany,

    LEA TH ERBA CK M EDIA G RO UP LLC,a lim ited
    liability com pany,

    M ACA U M ED IA LLC,a lim ited liability company,

    CEG M ED IA LLC,f/k/a M atzoh M edia LLC,a lim ited
    liability com pany,

    M BL M ED IA LTD .lN C.,a corporation,

    OR AN GE AN D BLUE M EDIA LLC,a lim ited liability
    COn3 an ,


                                                2
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 3 of 47




    ORANG E GROVE M EDIA LLC,a lim ited liability
    Company,


    PANTHER M ED IA LLC,a lim ited liability company,

    PIR ATE M ED IA LLC,alim ited liability com pany,

    PIV OT M ED IA G RO UP LLC,a lim ited liability
    Com pany,

    PJGROOW M EDIA LLC,a lim ited liability com pany,

    SAND M AN M ED IA G ROU P LLC,a lim ited liability
    Com pany,

    SHAD OW M EDIA LLC,a lim ited liability com pany,

    SKYLAR M ED IA LLC,a lim ited liability com pany,

    SLA YER BILLING LLC,a lim ited liability company,

    SPARTACUS M ED IA LLC,a lim ited liability com pany,

    VERY BU SY M EDIA LLC,a lim ited liability company,

    W ASA BIM ED IA LLC,a lim ited liability com pany,

    YAM AZAKIM ED IA LLC,a lim ited liability com pany,

    BRON CO FAM ILY H OLD ING S LP,a/k/a Bronco
    HoldingsFam ily LP,a lim ited partnership,

    BA L FAM ILY LP,a lim ited partnership,

    CA RD OZO HO LDING S LLC,a lim ited liability
    com pany,

    714 M EDIA LTD .,acorporation,

    M AC M EDIA LTD .,acorporation,

    ON POINT CAPITAL PARTNERS LLC,a lim ited
    liability com pany,


                                                 3
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 4 of 47




    LICEN SE AM ERICA M AN A GEM EN T LLC,a lim ited
    liability com pany,



    LICEN SE A M ERICA HO LDIN GS LLC,a lim ited
    liability com pany,

    BLACKBIRD M ED IA LLC,a lim ited liability company,

    BU RTON KATZ,individually and asan officerofBella
    V ista M edia Ltd.,also d/b/a BV M edia,Bronco Fam ily
    HoldingsLP,a/k/a Bronco H oldings Fam ily LP,
    Cam bridgeM edia SeriesLLC,f/k/a License Am erica
    M edia Series LLC,D G DM V LLC,DirectM arketLLC,
    Falcon M edia LLC,GN R M edia LLC,Issue Based M edia
    LLC ,On PointG lobalLLC,also d/b/a On Point,On Point
    GuidesLLC f/lc/a Rogue M edia ServicesLLC,Orange
    Grove M edia LLC,and W altham TechnologiesLLC,

    BREN T LEVISON ,individually and asan officerofBA L
    Fam ily LP,Bella Vista M edia Ltd.,also d/b/a BV M edia,
    Bring Back the M agic M edia LLC,Cam bridge M edia
    SeriesLLC,f/k/a License Am erica M edia SeriesLLC,
    Cham etz M ediaLLC ,D irectM arketLLC,Eagle M edia
    LLC ,GNR M ediaLLC,M BL M edia Ltd.lnc.,On Point
    G lobalLLC,also (Fb/a On Point,and On PointGuides
    LLC,f/k/a RogueM edia ServicesLLC,

    ROBERT ZAN GRILLO ,individually and asan officerof
    DG D M V LLC,Dragon G lobalLLC,Dragon Global
    M anagem entLLC,D ragon G lobalHoldingsLLC,O n
    PointCapitalPartnersLLC,and On PointGlobalLLC,
    also d/b/aOn Point,

    AM EN E M AHON ,individually and as an officerof
    Cam bridge M edia SeriesLLC f/k/aLicense Am erica
    M edia SeriesLLC,lssue Based M edia LLC,On Point
    GlobalLLC,also (Fb/a On Point,PJGroove M ediaLLC,
    and W altham TeclmologiesLLC,

    ELISHA ROTHM AN ,individually and asan officerof
    Cam blidge M edia SeriesLLC,f/V a License Am erica
    M edia Series LLC,D irectM arketLLC,D om ain
    D evelopm entStudiosLLC,M ac M edia Ltd.,O n Point
    GlobalLLC,also d/b/a On Point,On PointGuidesLLC

                                                 4
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 5 of 47




    f/k/aRogueM edia ServicesLLC,OrangeGrove M edia
    LLC ,and Y am azakiM edia LLC,and



    CHRISTO PH ER SHERM AN ,individually and asan
    officerof714 M edia Ltd.,CoinstarM edia LLC,Direct
    M arketLLC,Dom ain D evelopm entStudios LLC,GN R
    M edia LLC,Pirate M edia LLC,and On PointGlobal
    LLC,also tFb/a On Point,

           Defendants.


           Plaintiff,theFederalTradeCommission($$FTC''),foritsComplaintalleges:
           1.     TheFTC blingsthisaction underSection 13(b)oftheFederalTradeCom mission
    Act(ûCFTC Act''),15U.S.C.j53(b),toobtaintemporary,preliminary,andpermanentinjunctive
    relief,rescission orreform ation ofcontracts,restitution,thereftm d ofm oniespaid,disgorgem ent

    pfill-gotten m onies,and otherequitable reliefforDefendants'actsorpractices in violation of

    Section5(a)oftheFTC Act,15U.S.C.j45(a).
                                  JUR ISD IC TIO N AND VEN UE

                  ThisCourthassubjectmatterjurisdictionpursuantto28U.S.C.jj1331,1337(a),
    and 1345.

                  VenueisproperinthisDistrictunder28U.S.C.j 1391(b)(2).(c)(1),(c)(2),(c)(3),
    and(d),and 15U.S.C.j53(b).
                                            PLM NTIFF

                  The FTC isan independentagency ofthe United StatesG ovenzm entcreated by

    statute.15U.S.C.jj41-58.TheFTC enforcesSection5(a)oftheFTC Act,15U.S.C.j45(a),
    w hich prohibitsunfairordeceptive actsorpracticesin oraffecting com m erce.

                  TheFTC is authorized to initiatefederaldistrictcourtproceedings,by itsown
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 6 of 47




    attorneys,toenjoinviolationsoftheFTC Actandtosecuresuchequitablereliefasmaybe
    appropriate in each case,including rescission orreform ation ofcontracts,restitution,thereftm d

    ofmoniespaid,andthedisgorgementofill-gottenmonies.15U.S.C.j53(b).
                                           D EFEN DAN TS

           6.     DefendantOnPointGlobalLLC alsod/b/aOnPoint(d$OnPointGlobal'')isa
    Delaware lim ited liability com pany w ith itsprincipalplace ofbusinessat350 N E 60th St.,

    M iam i,FL 33137. On PointGlobaltransactsorhastransacted businessin thisDistrictand

    throughoutthe United States.

           7.     DefendantOnPointEmploymentLLC (ççon PointEmploymenf')isaDelaware
    lim ited liability com pany w ith itsplincipalplace ofbusinessat350 N E 60th St.,M iam i,FL

    33137. On PointEm ploym enttransactsorhastransacted businessin thisD istrictand throughout

    the United States.

           8.     DefendantOnPointGuidesLLC f/lc/aRogueMediaServicesLLC (iûOnPoint
    Guides'')isaDelawarelimited liabilitycompanywith itsprincipalplaceofbusinessat350NE
    60th St.,M iam i,FL 33137. On PointGuides transactsorhastransacted businessin thisD istrict

    and throughouttheU rlited States.

           9.     DefendantDG DM V LLC CCDG DM V'')isaDelaware limited liabilitycompany
    w ith itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. DG DM V transactsor

    hastransacted business in thisDistrictand throughouttheU nited States.

           10.    DefendantOn PointDomainsLLC (çton PointDom ains'')isaDelawarelimited
    liability com pany w ith itsprincipalplace ofbusiness at350 N E 60th St.,M iam i,FL 33137. On

    PointDom ainstransacts orhastransacted business in thisDistrictand throughoutthe United

    States.
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 7 of 47




                    DefendantFinalDraftM ediaLLC (sdFinalDraftM edia'')isaDelaware limited
    liability com pany w ith itsprincipalplaceofbusinessat350 NE 60th St.,M iam i,FL 33137.

    FinalD raftM ediatransactsorhastransacted businessin thisDistrictand throughoutthe U nited

    States.

              12. DefendantW altham TechnologiesLLC (ssW altham Technologies'')isaFlorida
    lim ited liability company w ith itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL

    33137. W altham Technologies transactsorhastransacted businessin thisD istrictand

    throughoutthe United States.

                    DefendantCam bridge M edia SeriesLLC f/k/a License Am erica M edia Selies

    LLC (iicam bridgeM edia Series'')isaDelaware Iimited liabilitycompanywith itsprincipal
    place ofbusinessat350 N E 60th St.,M iam i,FL 33137. Cam bridge M edia Seriestransactsor

    hastransacted businessin thisDistrictand throughoutthe United States.

                    DefendantIssue Based M ediaLLC (tûlssueBased M edia'')isaDelawarelimited
    liability com pany w ith itsprincipalplace ofbusiness at350 N E 60th St.,M iam i,FL 33137.

    Issue Based M edia transactsorhastransacted businessin thisD istrictand throughoutthe United

    States.

              15. DefendantBellaVistaM ediaLtd.also d/b/aBV M edia(EûBV M edia'')isaCosta
    Rican entity with itsprincipalplace ofbusiness at350 N E 60th St.,M iam i,FL 33137. BV

    M ediatransacts orhastransacted businessin thisDistrictand throughoutthe United States.

              16.   DefendantCarganetS.A.also d/b/aG8LabsCtG8Labs'')isaUruguayan entity
    with itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. G 8 Labstransactsor

    hastransacted businessin thisD istrictand throughoutthe United States.

                    DefendantDragonGlobalLLC CtDragon Globar')isaDelawarelimitedliability
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 8 of 47




    com pany with itsprincipalplace ofbusiness>t350 N E 60th St.,M iam i,FL 33137. Dragon

    Globaltransactsorhastransacted businessin thisD istrictand throughoutthe United States.

           18. DefendantDragonGlobalManagementLLC ClDragon GlobalM anagemenf')is
    a Delaw are lim ited liability com pany w ith itsprincipalplace ofbusinessat350 N E 60th St.,

    M iam i,FL 33137.Dragon GlobalM anagementtransactsorhastransacied businessin this
    Districtand throughoutthe United States.

            19.    DefendantDragonGlobalHoldingsLLC (ttDragonGlobalHoldings'')isa
    D elaw are lim ited liability com pany w ith itsprincipalplace ofbusinessat350 N E 60th St.,

    M iam i,FL 33137. Dragon GlobalH oldingstransactsorhastransacted businessin thisD istrict

    and throughouttheU nited States.

           20.     DefendantDirectM arketLLC (dsDirectM arkef')isaDelawarelimited liability
    com pany w ith itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. D irect

    M arkettransacts orhastransacted businessin thisD istrictand throughoutthe United States.

                   DefendantBluebirdMediaLLC (ddBluebirdM edia'')isaNevadalimitedliability
    company with itsprincipalplace ofbusiness at350 N E 60th St.,M iam i,FL 33137. Bluebird

    M edia transacts orhastransacted businessin thisD istrictand throughoutthe United States.

                   DefendantBoratM ediaLLC (idBoratM edia'')isaDelawarelimitedIiability
    com pany with itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. BoratM edia

    transactsorhastransacted businessin thisD istrictand throughoutthe U nited States.

           23.     DefendantBringBack theM agicM ediaLLC CtBBTM M '')isaDelaware limited
    liability com pany w ith itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137.

    BBTM M transactsorhastransacted business in thisD istrictand throughoutthe United States.

           24.     DefendantChametzMediaLLC (ûdchametzM edia'')isaDelawarelimited


                                                    8
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 9 of 47




    liability company w ith itsprincipalplaceofbusinessat350 NE 60th St.,M iam i,FL 33137.

    Cham etz M ediatransactsorhastransacted businessin thisDistrictand throughouttheU nited

        States.

                    DefendantChelseaM ediaLLC Cûchelsea M edia'')isaDelawarelim ited liability
    com pany with itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. Chelsea
    '




    M edia transactsorhastransacted business in thisDistrictand throughoutthe United States.

              26. DefendantCoinstarMediaLLC CçcoinstarM edia'')isaNevadalimitedliability
    com pany with itsprincipalplaceofbusiness at350N E 60th St.,M iam i,FL 33137.Coinstar

    M ediatransactsorhastransacted businessin thisD istrictand tluoughoutthe United States.

              27.   DefendantDomainDevelopmentStudiosLLC (tiDomainDevelopment
    Studios'')isaDelawarelimitedliabilitycompanywithitsprincipalplaceofbusinessat350NE
    60th St.,M iam i,FL 33l37. Dom ain Developm entStudiostransacts orhastransacted business in

    thisD istrictand throughoutthe United States.

                    DefendantDomain DividendsM ediaLLC (isDom ain DividendsM edia'')isa
    D elaware lim ited liability com pany with itsprincipalplace ofbusinessat350 N E 60th St.,

    M iam i,FL 33137. Dom ain DividendsM ediatransactsorhastransacted business in thisDistrict

    and throughouttheU nited States.

              29.   DefendantEagleMediaLLC CdEagleM edia'')isaDelawarelimitedliability
    company with itsprincipalplace ofbusinessat350 N E 60th St.,M iqm i,FL 33137. Eagle M edia

    transactsorhastransacted businessin thisDistrictand throughouttheU nited States.

                    DefendantFalconMediaLLC (ûéFalcon M edia'')isaDelawarelimitedliability
    company with itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. Falcon

    M edia transacts orhastransacted businessin thisDistrictand throughoutthe United States.



                                                    9
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 10 of 47




                   DefendantGNR M ediaLLC CCGNR M edia'')isaDelawarelim ited liability
    com pany with itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. GNR M edia

    transactsorhastransacted businessin thisDistrictand tlzroughoutthe United States.

                   DefendantlslandM ediaLLC (ddlsland M edia'')isaDelawarelimited liabilit'
                                                                                          y
    com pâny with itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. lsland

    M edia transactsorhastransacted businessin thisD istrictand throughoutthe United States.

                   DefendantLeatherbackMediaGroupLLC (tttzeatherbackM edia'')isaNevada
    lim ited liability com pany w ith itsprincipalplace ofbusiness at350 N E 60th St.,M iam i,FL

    33137. Leatherback M edia transacts orhastransacted businessin this Districtand throughout

    the United States.

           34. DefendantM acau M ediaLLC (stM acau M edia'')isaDelawareIimited liability
    company with itsprincipalplace ofbusiness at350 NE 60th St.,M iam i,FL 33137. M acau

    M edia transactsorhastransacted businessin thisDistrictand tllroughoutthe United States.

           35.     DefendantCEG MediaLLC f/k/aMatzohMediaLLC (CtCEG M edia'')isa
    Delaw are lim ited liability com pany with itsprincipalplace ofbusinessat350 NE 60th St.,

    M iam i,FL 33137. CEG M edia transactsorhastransacted businessin thisDistrictand

    throughoutthe United States.

           36. DefendantM BL M ediaLtd.lnc.CtM BL M edia'')isaDelawarecorporationwith
    itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. M BL M edia transactsor

    hastransacted business in thisD istrictand tllroughoutthe United States.

           37. DefendantOrangeandBlueM ediaLLC (çdorangeandBlueM edia'')isa
    D elawarelim ited liability com pany w ith itsprincipalplace ofbusiness at350 N E 60th St.,

    M iam i,FL 33l37. Orange and Blue M edia transactsorhastransacted businessin this District



                                                   10
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 11 of 47




     and throughouttheU nited States.

            38.    DefendantOrangeGroveMediaLLC (ûdorangeGroveM edia'')isaDelaware
     lim ited liability company w ith itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL

     33137. O range Grove M edia transactsorhastransacted businessin thisD istrictand throughout

     the United States.

            39. DefendantPantherMediaLLC (itpantherM edia'')isaDelawarelimitedliability
     com pany with itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. Panther

     M edia transactsorhastransacted business in thisDistrictand throughoutthe United States.

            40. DefendantPirateM ediaLLC (ttpirateM edia'')isaDelawarelimitedliability
     com pany w ith itsprincipalplace ofbusinessat350N E 60th St.,M iam i,FL 33137. Pirate M edia

     transacts orhastransacted businessin this Districtand throughoutthe United States.

                   DefendantPivotM edia Group LLC (EtpivotM edia'')isaDelawarelimited
     liabillty company with itsprincipalplaceofbusinessat350NE 60th St.,M iami,FL 33137.
     PivotM edia transactsorhastransacted businessin thisD istrictand throughoutthe U nited States.

            42. DefendantPJGrooveM ediaLLC ($iPJGrooveM edia'')isaDelawarelimited
     liability company w ith itsprincipalplace ofbusiness at350 N E 60th St.,M iam i,FL 33137. PJ

     G roove M edia transacts orhastransacted business iq this Districtand throughouttheU nited

     States.

            43.    DefendantSandmanMediaGroupLLC Cfsandman M edia'')isaNevadalimited
     liability com pany w ith itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137.

     Sandm an M edia transactsorhastransacted businessin thisDistrictand throughoutthe U nited
                                                                                    *


     States.

            44.    DefendantShadow MediaLLC (Eûshadow (
                                                      H ediah')isaDelawarelimitedliability


                                                    11
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 12 of 47




     com pany w ith itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. Shadow

     M edia transactsorhastransacted businessin thisD istrictand tluoughouttheUnited States.

            45.    DefendantSkylarMediaLLC (çtskylarM edla'')isaDelawarelimitedliability
     com pany w ith itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. Sltylar

     M edia transactsorhastransacted business in thisDistrictand throughouttheUllited States.

            46. DefendantSlayerBillingLLC (ûEslayerBillinf')isaDelawarelimitedliabilit'y
     com pany w ith itsprincipalplace ofbusiness at350 N E 60th St.,M iam i,FL 33137. Slayer

     Billing transacts orhastransacted businessin thisDistrictand throughoutthe United States.

            47.    DefendantSpartacusM ediaLLC (ddspartacusM edia'')isaNevadalimited
     liability company with itsprincipalplaceofbusiness at350 N E 60th St.,M iam i,FL 33137.

     SpartacusM ediatransactsorhastransacted business in thisDistlictand throughoutthe United

     States.

            48.    DefendantVery BusyM edia LLC (ûEvery Busy M edia'')isaDelaware Iimited
     liability company w ith itsprincipalplace ofbusiness at350 NE 60th St.,M iam i,FL 33137.

     Very Busy M edia transacts orhastransacted businessin thisDistrictand throughouttheU nited

     States.

            49.    DefendantWasabiMediaLLC (ûEW asabiM edia'')isaDelawarelimitedliability
     com pany with itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. W asabi

    M edia transactsorhastransacted businessin thisDistrictand throughoutthe United States.

            50.    DefendantYamazakiM ediaLLC CiYamazakiM edia'')isa Delawarelimited
     liability com pany with itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137.

    Y am azakiM edia transactsorhastransacted businessin thisD istrictand throughouttheU nited

     States.



                                                  12
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 13 of 47




                   DefendantBronco Fam ily H oldingsLP a/k/a Bronco H oldingsFam ily LP

     (kdBroncoFamilyHoldings'')isaBahamaspartnershipwithitsprincipalplaceofbusinessat
     350 N E 60th St.,M inm i,FL 33137. Bronco Fam ily Holdingstransacts orhastransacted

     businessin thisD istrictand throughoutthe United States.

            52. DefendantBAL FamilyLPCSBAL Family'')isaDelawarepartnershipwithits
     principalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. BAL Fam ily transactsorhas

     transacted businessin thisD istrictand throughouttheU nited States.

            53. DefendantCardozoHoldingsLLC (étcardozoHoldings'')isaNevislimited
     liability com pany w ith itsprincipalplace ofbusiness at350 NE 60th St.,M iam i,FL 33q37.

     Cardozo H oldingstransacts orhastransacted businessin thisD istrictand throughouttheU nited

     States.

            54.    Defendant7l4MediaLtd.(11714M edia'')isaBelizecorporationwithits
     principalplace ofbusinessat350 NE 60th St.,M iam i,FL 33137. 714 M edia transactst)rhas

     transacted businessin thisD istrictand tlu-oughoutthe United States.

            55.    DefendantMacMediaLtd.(û$M acM edia'')isaBelizecorporationwithits
     principalplace ofbusinessat350 NE 60th St.,M iam i,FL 33137. M ac M ediatransactsorhas

     transacted businessin thisD istrictand tluoughoutthe United States.

            56. DefendantOn PointCapitalPartnersLLC ((dOn PointCapitalPartners'')isa
     D elaw are lim ited liability company with itsprincipalplace ofbusinessat350 NE 60th St.,

     M iam i,FL 33137. On PointCapitalPartnerstransactsorhastransacted business in thisDistrict

     and throughouttheU nited States.

                   DefendantLicenseAmericaManagementLLC (çûtzicenseAmerica
     M anagemenf')isaDelawarelimitedliabilitycompanywithitsprincipalplaceofbusinessat


                                                   13
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 14 of 47




     350 N E 60th St.,M iam i,FL 33137. License Am ericaM anagem enttransactsorhastransacted

     businessin thisDistrictand throughoutthe United States.

            58.    DefendantLicenseAmericaHoldingsLLC (lûtzicenseAmericaHoldings'')isa
     N evislim ited liability com pany w ith itsprincipalplace ofbusinessat350 NE 60th St.,M iam i,

     FL 33137. License Am erica Holdingstransactsorhastransacted businessin thisDistritltand

     throughoutthe United States.

            59. DefendantBlackbirdMediaLLC (iim ackbirdM edia'')isaNevislimitedliability
     com pany with itsprincipalplace ofbusinessat350 N E 60th St.,M iam i,FL 33137. Blackbird

     M ediat'
            ransactsorhastransacted businessin thisDistrictand throughouttheUnited States.

            60.    The Defendantsdescribed in Paragraphs 6 through 59 are collectively relkrred to

     asEtcorporateD efendants.''

                   DefendantBurton Katz (:iK atz'')isthefounder,owner,andchiefexecutive
     officerofOn PointG lobal,the founder,ow ner,and M anagerofDG DM V ,theowneralld

     m anageroflssueBased M edia,a directorand officerofBV M edia,apartnerand officezof

     Dragon G lobal,ownerand m emberofBronco Fam ily H oldings,Cam bridge M edia Series,D irect

     M arket,Falcon M edia,GN R M edia,On PointG uides,and O rangeGrove M edia,and the de

    factoprincipalbehindtheTransactionEntities(asdefinedinParagraph83)thatactasflontsfor
     Corporate Defendants'websites.

            62.    K atz isthe m astermind behind the Com orate D efendants'operation. H e signs

     docum entson behalfofCom orateD efendants,including corporate incorporation and registration

     docum ents. Katz hasauthority overthew ebsitesoffering the serd cesthatgenerate revenue for

     theCorporateDefendants.KatzhasobtainedmerchantaccountsforTransactionEntities(as
     definedinParagraph83)andsignedtheapplicationforamaildropusedbytheCorporate


                                                   14
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 15 of 47




     Defendants. He isa signatory on nllm erousdepository accountscontaining fundsfrom the

     Corporate Defendants'sales ofguidesand custom erdata. Since 2016,Katzhaspersonally

     received morethan $2.5million in distributionsand salary from theCom orateDefendallts.
            63.    Atal1tim esm aterialto thisComplaint,acting alone orin concertw ith otNers,

     K atz hasformulated,directed,conlolled,had the authority to control,orparticipated in the acts

     and practices setforth in thisComplaint. DefendantK atz residesin thisDistrictand,in

     connection w ith the m attersalleged herein,transactsorhastransacted businessin this District

     and throughoutthe United States.

            64. DefendantBrentLevison Cdtzevison'')isthechiefadm inistrativeofficer,general
     counsel,and co-ownerofOn PointG lobal,the currentorform eracting operationsm anagerof

     Bella Vista M edia Ltd.,and a rriemberand m anagerofBA L Fam ily,BBTM M ,Cam bridge

     M edia Series,Cardozo Holdings,Cham etz M edia,DirectM arket,EagleM edia,GN R M edia,

     M BL M edia,and On PointG uides. Levison hasorganized and established Transaction and

     OperatingEntities(asdefinedinParagraphs83and84),andsignslegaldocuments,including
     incom oration and registration docum ents,on theirbehalf.

            65.    Levison m anages severalaspectsofthe Corporate Defendants'operation.

     Levison's Linkedln profile statesthatheddoverseesthe e-com m erce and productfulfillm ent

     team s''forOn PointG lobaland m anagesthe com pany'sSsadm inistrative functions.'' Levison has

     openedm aildrop accountsandobtained merchantaccountsforTransaction Entities(asdefined
     inParagraph 83)and signed applicationsformaildropstheyuse.Heisasignatory on num erous
     depository accountscontaining fundsfrom the Corporate Defendants'salesofguidesand

     customerdata. Since2016,Levison haspersonally receivedmorethan $1millionin
     distributionsand salary from the Corporate D efendants.
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 16 of 47




            66.    Atal1tim esm aterialto thisCom plaint,acting alone orin concertwith others,

     Levison hasfonnulated,directed,controlled,had the authority to control,orparticipated in the

     actsand practicessetforth in thisCom plaint. DefendantLevison residesin thisD istrictand,in

     connection w ith the m attersalleged herein,transactsorhastransacted businessin this District

     and throughoutthe Ullited States.

            67. DefendantRobertZangrilloCçzangrillo'')isthe chairman,officer,andco-owner
     ofO n PointGlobal;an owner,officer,and partnerofD ragon Global,D ragon Global

     M anagem ent,and Dragon G lobalHoldings;and a m emberand m anagerofDG DM V and O n

     PointCapitalPartners. Zangrillo organized On PointCapitalPartnersin 2015 and raised venture

     capitalfunding forthe Corporate Defendants'operation. Zangrillo hassignatory authority over

     atleasttwo depository accountscontaining funds from CorporateD efendants'salesofguides

     and custom erdata. Zangrillo'sLinkedln profiledescribesOn Point'sproducts asûûreference

     guides,instructionalbooks,and digitalservices,''and notesthatthe com pany leverages

     consum erdata gleaned through Eéprem ium and contextualdom ain nam es.'' Zangrillo has

     personally received morethan $2 million in distributionsand salaryfrom theCorporate
     Defendants.

            68.    Ata11tim esm aterialto thisCom plaint,acting alone orin concertwith others,

     Zangrillo hasformulated,directed,controlled,had the authority to control,orparticipated in the

     acts and practices setforth in thisCom plaint. DefendantZangrillo residesin thisD istrictand,in

     connection w ith the m attersalleged herein,transactsorhastransacted businessin thisD istrict

     and throughoutthe United States.

            69. DefendantArleneMahon(:çM ahon'')istheseniorvicepresidentoffinanceand
     accounting forOn PointG lobal;the seniorvicepresident,chieffinancialofficer,offk er,and
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 17 of 47




    ow nerofW altham Technologies;the generalm anagerforPJ Groove M edia;and am anagerfor

    nearlyeveryTransactionEntityandtwoOperatingEntities(asdefinedinParagraphs83and84):
     Cam bridge M edia Seriesand lssue Based M edia.

                   M ahon hassignatory authority overm ore than tw o dozen depository accounts

     containing fundsfrom Corporate Defendants'salesofguides and custom erdata. ln accotmt

     opening docum entsforover 15 accountsheld by Com orate D efendantsatRegionsBank,M ahon

     usedttarlene@issuebasedmedia.com''asheremailaddressandidentifiedhermailingaddressas
     425 N W 26th Street,M iam i,Florida. M ahon has obtained am erchantaccountfora Transaction

     Entity(asdefinedinParagraph83)andsignedtheapplicationforamailboxusedbythe
     Com orate D efendants.

            71.    Atal1tim esm aterialto thisCom plaint,acting alone orin concertwith others,

     M ahon hasformulated,directed,controlled,had the authority to control,orparticipated in the

     actsand practicessetforth in thisCom plaint. D efendantM ahon residesin thisD istlictand,in

     connection with them attersalleged herein,transactsorhastransacted businessin thisD istrict

     and throughoutthe U nited States.

            72.    DefendantElishaRothman(EtRothman'')isadirectorofdataprocessing,officer,
     and co-ow nerofOn PointG lobal;aprincipal,officer,and ow nerofDirectM arket;and an owner

     and m anagerofCam bridge M edia Series,Dom ain Developm entStudios,M acM edia,On Point

     Guides,Orange Grove M edia,and Y am azakiM edia.

            73.    RothmanhasobtainedmerchantaccountsfortheTransactionEntities(asdefined
     inParagraph 83)andsignedapplicationsformaildropstheyuse.Heisasignatoryonnumerous
     depository accounts containing funds from Corporate Defendants'salesofguidesand customer

     data. ln addition,Rothman haspersonally received morethan $1m illion in distributionsand


                                                  17
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 18 of 47




     salary from the Corporate Defendants.

            74.    Ata1ltim esm aterialto thisComplaint,acting aloneorin concertw ith others,

     Rothm an hasformulated,directed,controlled,had the authority to control,orparticipated in the

     acts and prad icessetforth in this Com plaint.D efendantRothm an residesin thisD istrictand,in

     connection with the m attersalleged herein,transactsorhastransacted businessin thisD istrict

     and throughoutthe United States.

            75. DefendantChristopherSherman(ûûsherman'')isadirectorofdataprocessing,
     officer,and m anagerofOn PointG lobal;an officerand ow nerofDirectM arket;and ownerand

     m anagerof7l4 M edia,CoinstarM edia,Dom ain Developm entStudios,GN R M edia,and Pirate

     M edia.

            76.    Shennan hassignatory authority overnum erousdepositoly accountscontaining

     fundsfrom Corporate D efendants'salesofguidesand custom erdata. Sherm an has obtained

     merchantaccountsfortheTransactionEntities(asdefinedinParagraph83)andsigned
     applicationsform aildropsthey use. ln addition,Sherm an isresponsible forregistering the

    dom ainsCorporate D efendantsuse to gatherconsum ers'personalinform ation.

                   Atal1tim esm aterialto this Com plaint,acting alone orin concertw ith others,

     Sherman has fonnulated,directed,controlled,had the authority to control,orparticipated in the

    actsand practicessetforth in thisCom plaint. D efendantSherm an resides in thisDistrictand,in

    colm ection w ith the m attersalleged herein,transactsorhastransacted businessin thisD istrict

    and throughoutthe United States.

                   Katz,Levison,Zangrillo,M ahon,Rothm an,and Sherm an are collectively referred

    to as(slndividualD efendants.''

            79.    TheCorporate and lndividualDefendantsare collectively referred to as



                                                   18
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 19 of 47




     ûdD efendants.''

                                       CO M M O N ENTERPRISE

            80.     Corporate Defendantshave operated asa comm on entem dsew hile engaging in

     the deceptive and unfair acts and practicesalleged below . Corporate Defendantshave conducted

     the businesspracticesdescribed below tllrough an interrelated ne> ork ofcom paniesthathave

     com m on ownership,officers,m anagers,business functions,employees,and officelocations,and

     thatcom m ingled fundsand em ployed unified m arketing.

            81.    D efendantsfrequently create and occasionally renam e orabandon entities,leaving

     52 currently active,know n entitiesparticipating in theirschem e.

            82.    Each Corporate Defendantplaysa role- whethertransaction com pany,operating

     com pany,orholding com pany - in Defendants'unified web-m arketing operation.

            83.    The transaction entitiesare: Bluebird M edia;BoratM edia;BBTM M ;Cham etz

     M edia;Chelsea M edia;CoinstarM edia;Dom ain Developm entStudios;D om ain D ividends

     M edia;EagleM edia;Falcon M edia;GN R M edia;lsland M edia,Leatherback M edia;M acau

     M edia,CEG M edia;M BL M edia;Orange and Blue M edia;Orange Grove M edia;Panther

     M edia;Pirate M edia;PivotM edia;PJ Groove M edia;Sandm an M edia;Shadow M edia;Skylar

     M edia;SlayerBilling;SpartacusM edia;V ery Busy M edia;W asabiM edia;and Yam azakiM edia

     (collectively referredto astiTransaction Entities'').TheTransaction Entitiesobtain credit-card
    processing accountsand depository bartk accountsto allow Defendantsto receivem oney from

    consum ersand lead buyers. These Transaction Entitiesappearon D efendants'consumer-facing

    websites. In num erous instances,Defendants'em ployeesorganized the Transaction Entities;in

    som e instances,one orm ore lndividualDefendantsorganized the Transaction Entities.

            84.    Theoperating entitiesare: BV M edia;Cam bridge M edia Series;DG DM V;On


                                                    19
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 20 of 47




     PointD om ains;FinalDraftM edia;DirectM arket;Dragon G lobal;Dragon GlobalM anagem ent;

     Dragon GlobalH oldings;lssue Based M edia;On PointEmploym ent;On PointG lobal;On Point

     Guides;G8Labs;andW altham Teclmologies(collectivelyreferredtoasûdoperatingEntities''l.
     The Operating Entitiescarry outthebusinessactivitiesdescribed below in Paragraphs 109-168.

            85. OnPointGlobal,OnPointEmployment,andOnPointGuides(collectively,ééon
     PointDefendants''),areDefendants'primary umbrella companiesandpublicface.Defendants'
     operationusesunifiediionPoint''brandingonsocialmedia,companywebsites,andjoblistings.
     TheO n PointDefendantshire and m anage the writers and developersw ho createtheguidesand

     consum er-facing websitesdescribed below .lndividualD efendantsBurton K atz,Robert

     Zangrillo,Elisha Rothm an,and BrentLevison co-own the On PointDefendants.

            86.    On PointD efendants'w holly owned subsidiariesBV M edia and G 8 Labsrun

     Defendants'callcenterand w eb developmentoffice in Costa lkica and Uruguay,respectively.

     Employeesofboth BV M edia and ()8 Labspresentthem selvesasO n Pointem ployeesin social

     m edia postings,and each com pany presentsitselfasddan On Pointcom pany.'' On Point

     D efendants'employee Karla Jinesta m anagesBV M edia,and On PointD efendants'em ployee

     Ram iro Balugam anages()8 Labs. The On PointDefendants'chiefadm inistrative officerand

     co-owner,BrentLevison,served asacting operationsm anagerforBV M edia when the On Point

     DefendantsacquiredBV M edia.TheOnPointDefendants'websitelistsjobopeningsforboth
     call-centeroperatorsin Costa Rica and w eb developersin Uruguay. On PointDefendants'CEO,

     Burton K atz,stated in a Linkedln post,($W e have officesin Costa Rica and Uruguay w ith over

     100 em ployeeswho elevate ourfrontand back end developm ent,graphicsdesign,and callcenter

     supporq''andreferred to theworkersin CostaRicaand UruguayasûEourworkforce.''

            87.    BV M edia isa callcenter,handling callswith A m erican consum ersw ho


                                                   20
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 21 of 47




     encountered Defendants'websites,in furtherance ofD efendants'schem e. BV M edia handles

     consum ercom plaintsand issues ordeniesrefundsto Am erican consum ersaccording to theOn

     PointDefendants'refund policies. BV M edia'scom pany dom ain,bvmedia.com ,ishosted on a

     DN S serverin Ashburn,Virginia,in the United States.

            88.    G8 Labscreatesw eb contenttargeting consum erswho seek a service from an

     Am erican state orfederalgovernm entagency,including a state m otorvehicle orfederalpublic

     beneftsagency.

            89.    DG D M V ,On PointDom ains,and FinalDraftM ediahold and m anagew eb

     properties. DG DM V isa D elaware lim ited liability company,ow ned by lndividualDefendant

     Burton Katz,thatownsthe URL DM V .com . W hen Katz organized DG D M V in 2015,aDragon

     Globalem ployee signed and filed itsFlorida registration papersand provided herD ragon Global

     em ailaddress asthe contact.O n PointDom ains and FinalDraftM ediaregistered m any ofthe

     operation's consum er-facing dom ain nam esw ith Dom ainsBy Proxy,a servicethatshieldsthe

     identity ofa dom ain nam e'sregistrantfrom public view .

            90.    W altham Technologies,Cam bridge M edia Series,and lssueBased M edia handle

     adm inistrative tasks. W altham Technologiesis listed on bank records asthe employerofm any

     On Pointem ployees. lssue Based M edia leasesthe operation's office space and paysitsrent,

     and holdssom e ofthe operation'sm ail-forwarding accounts. Cam bridge M edia Seriesholds

     centraloperatingbankaccountsandhasjointlyheldleaseswithIssueBasedM edia.lndividual
     D efendantand On PointDefendantchiefexecutive oftk erBurton Katz ownslssue Based M edia

     and Cam bridge M edia Series;lndividualD efendantand longtim e On PointD efendantCFO

     ArleneM ahon organized W altham Technologies.

            91.    Dragon Global,Dragon G lobalM anagem ent,and D ragon GlobalHoldings



                                                  21
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 22 of 47




     (collectively,ûûDragonGlobalDefendants'')areDefendants'financedivision.TheDragon
     G lobalDefendants'website presentsthesç com panies'businessasventure capitalfunding.

     According to thatw ebsite,the Dragon GlobalDefendants'sole (dearly stage control''investm ent

     isthe On PointDefendants.The Dragon GlobalDefendants'website statesthattheventure

     capitalfirm hasEûcontrolling,majorityownershipstakes''inandworksitinclosepartnership''
     with On PointGlobal.

            92.    The D ragon G lobalD efendants'three partners are On PointD efendants'

     Chairm an RobertZangrillo,CEO Burton K atz,and CFO RobertBellack. The Dragon G lobal

     D efendantsand On PointGlobalD efendantsshare the sam e board ofadvisors.

            93.    DirectM arketsellsthe consum erdata the com m on enterprise gathered to lead

     buyers. ltsw ebsite calls DirectM arketEsm asters in building online audiencesand data

     m anagem ent''and saysitsbdtechnology enablesusto targetthe rightpersonsatthe right

     m om ent.'' Tw o ofits five team m em bers,IndividualDefendantsChris Sherman and Elisha

     Rothm an,arethe On PointD efendants'directorsofdataprocessing. lndividualD efendantsand

     On PointDefendants'officersBurton Katz,Elisha Rothm an,ChrisSherm an,and BrentLevison

     co-ow n D irectM arket.

            94.    The holding com panies are: Bronco Fam ily Holdings,BA L Fam ily,Cardozo

     H oldings,714 M edia,M ac M edia,On PointCapitalPaA ers,License Am erica M anagem ent,

     LicenseAmericaHoldings,andBlackbird M edia(collectively referredtoastlllolding
     Com panies'').TheHolding Companiesexistprimarily tohold Defendants'assets,often
     offshore.

            95.    Bronco Fam ily Holdings isa Baham aspartnership consisting oflndividual

     DefendantBurtonKatzandhiswife,MarjanKatz.BothBurtonKatzandMarjanKatzareU.S.


                                                    22
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 23 of 47




     citizensw ho reside in M iam i,Flodda. Bronco Fam ily HoldingsholdsKatz'sinterests in the

     Corporate Defendantsand receiveshisproceedsfrom the operation described in thisCom plaint.

     Bronco Fam ily Holdingsoften uses lndividualDefendantK atz'shom e addressin M iam iasits

     addresswhencondudingtinancialtransadions.Ithasnoplaceofbusinessoremployees,other

     than K atz,and conductsno activities otherthan holding Katz'sassets.

            96.    BAL Fam ily isa Delawarepartnership in which BrentLevison is apartner. It

     receivesproceedsfrom the operation described in thisCom plaint. BAL Fam ily often uses

     Levison'shom e address in M iam iasitsaddresswhen conducting financialtransactions. Ithas

     no placeofbusinessor em ployees,otherthan Levison,and conductsno activitiesotherthan

     holding Levison'sassets.

            97.    Cardozo H oldingsisa N evislim ited liability company ofw hich BrentLevison is

    the sole m em berand owner. Levison isa U .S.citizen w ho residesin M iam i, Florida. Cardozo

     Holdings holdsLevison'sinterests in the Corporate D efendantsand receivesproceedsfrom the

    operation described in this Com plaint. lthasno placeofbusiness orem ployees, otherthan

    Levison,and conductsno activitiesotherthan holding Levison'sassets.

            98.    714 M edia is a Belize entity ofwhich Chris Sherman isthe solem em berand

    ow ner. Shennan isa U .S.citizen w ho residesin M iam i,Florida. 714 M ediaholds Sherm an's

    interestsin the Com orateD efendantsand receiveshisproceedsfrom the operation described in

    thisCom plaint. Ithasno place ofbusinessoremployees, otherthan Sherm an,and conductsno

    activitiesotherthan holding Sherman'sassets.

                   M ac M edia is aB elize entity ofw hich Elisha Rothm an isthe solem emberand

    owner.Rothm an is a U .S.eitizen w ho residesin M iam i,Florida.M ac M edia holdsRothm an's

    interestsin the Corporate Defendants and receiveshisproceedsfrom the operation described in
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 24 of 47




     thisComplaint. lthasno place ofbusinessoremployees,otherthan Rotbm an,and conductsno

     activities otherthan holding Rothm an's assets.

            100. On PointCapitalPartnersis aD elawarelim ited liability com pany ofwhich

     RobertZangrillo isthe owner. On PointCapitalPartnersholdsZangrillo'sinterestsin the

     Corporate Defendantsand receiveshisproceeds from the operation described in tlzisCom plaint.

     lthasno placeofbusinessor em ployees,otherthan Zangrillo,and conductsno activitiesother

     than holding Zangrillo's assets.

            101. Blackbird M edia,LicenseA m erica M anagem ent,and LicenseA m erica Holdings

     hold Corporate Defendants'assets.License Am ericaM anagem entisaD elaw arelim ited liability

     com pany thatislisted on corporate papersasa m anagerorm em berofotherCom orate

     D efendants. License Am ericaH oldings and Blackbird M edia areN evislim ited liability

     com paniesthatreceiveproceeds from Com orateD efendants,prim arily in accountsin St. Lucia.

     License Am erica Holdingsoften usesa post-officebox in M iam iheld by DefendantW altham

    Technologiesasitsaddresswhen conducting financialtransactions. Blackbird M edia haspaid

     CorporateD efendants'operating expensesfrom itsaccountin St.Lucia.

            102. The Corporate Defendantsshare officersand em ployees. Burton Katz isthe CEO

    oftheO n PointDefendants and one ofthreepartnersin D ragon G lobal. The second D ragon

    G lobalpartner,RobertZangrillo,isboth Dragon G lobal'schairm an and CEO and On Point's

    chairm an. Bob Bellack is On Point'scurrentCFO and Dragon Global'sthird partner. A rlene

    M ahon,On Pointand W altham Technologies'longtim e CFO ,isnow On Point's seniorVP of

    finance and accounting. ElishaRothm an and Chris Sherman are O n Point'sdirectorsofdata

    processing and also the team leadersatD irectM arket.BrentLevison isOn Point's chief

    adm inistrativeoftk erand generalcounsel,and he acted asBV M edia'soperationsm anager



                                                   24
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 25 of 47




     w hen O n Pointacquired it. Presently,On Pointem ployee K arla Jinesta m anagesBV M edia.

     Ram iro Baluga isO n Point'sseniorVP ofpublishing and CEO ofG 8 Labs. On Pointand

     D ragon G lobalshare the sam e rosterofûdadvisors.'' On Point'sem ployeescreated the

     Transadion Entitieslisted in Paragraph 83 to obtain m erchantand bank accounts, and Arlene

     M ahon overseesnearly allofCorporate D efendants'bank accounts.

            103. The Com orate D efendants share office space. They have operated prim arily from

     two m ain M iam iofficesand oùe Boca Raton satellite oftk es. The firstM inm iheadquartersw as

     at425 NW 26th St.,which lssue Based M edia leased from athird party and then iisubleased''to

     the transaction com panies. ln 2016,Zangrillo acquired space forthe second M iam ioffice at350

     NE 60thSt.tllroughanLLC calledM agicCityProperties(anameDragonGlobalusesforits
     realestatedevelopments)andleasedittolssueBasedMedia.Somemidlevelemployeesusethe
     recently opened satellite office at900 N .FederalH ighw ay in Boca Raton, which lssueB ased

     M edia also leasesand then ttsublets''to the transaction com panies. Thetransaction com panies

    used m aildropsacrossthe country to obtain m erchantaccounts,butal1ofthe m aildrop

    applicationslisted one ofthetwo M iam iaddresses asthe operation'sphysicaladdress. Som e

    Corporate D efendantsusethetwo M iam i-areaoftk e addressesinterchangeably on corporate or

    bank docum ents.

            104. The Com orate D efendants com m inglefunds. They receivetheirrevenuesin the

    Transaction-Entity accounts,then m ovethe money into Operating-Entity accountsordistribute itto

    businessorpersonalholding accounts.W iretransferrecords show m illionsofdollarsin inter-

    company transfersoverthepastthree years,including to the overseasHolding Com panies.

            105. TheCorporateD efendantsuse unified branding in non-consum er-facing

    com m unications asûion Point''ortEon PointG lobal.'' The On Pointsubsidiaries, including BV

    M edia and G 8,brand them selvesasisan On Pointcom pany''and perform the operation's

                                                   25
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 26 of 47




     essentialfunctionsunderOn Point'sdirection.The operation'sem ployeesconsistently use O n

    Point'sname on theirpersonalLinkedln profiles. ln contrast,the consum er-facing w ebsites

    avoid giving any corporate m arkersexceptthe transaction com panies'nam es. Thispractice

    keeps On Point'sname offthe deceptive w ebsitesand associated accounts.

            106. The Corporate D efendantsoperate undercom m on control. Burton Katz and

    RobertZangrillo togetherow n controlling sharesin the entem rise'sm ain Operating Entities

    (DragonGlobalandOnPoint),withElishaRothman,ChrisSherman,andBrentLevisonalso
    holding sharesin On Pointand DirectM arket. The six individualdefendantsare signatorieson

    dozensofthe operation'sbank accountsand the pointsofcontactform any ofitsm aildrops and

    m erchantaccotmts. Katz,Zangrillo,Rothm an,Shennan,and Levison use their shellHolding

    Companies(BroncoFamilyHoldings,OnPointCapitalPartners,MacMedia,7l4M edia,and
    CardozoHoldings,respectively)toholdtheirinterestsintheotherComorateDefendantsandto
    receivetheirshare ofthe proceeds.

                  Because these Corporate D efendantshave operated asa comm on entem rise,each

    ofthem isjointlyandseverallyliablefortheactsandpracticesallegedbelow.Individual
    Defendantshave formulated,directed,controlled,had the authority to control,orparticipated in

    theactsand practicesofthe Corporate D efendantsthatconstitute the com m on entem rise.

                                           CO M M ERCE

           108. A talltim esm atelialto thisCom plaint,Defendantshavem aintained a substantial

    course oftrade in oraffecting com m erce,asEûcom m erce''isdefined in Section 4 ofthe FTC Act,

    15U.S.C.j44.
                            DEFEND ANTS'BUSINESS ACTIV ITIES

           109. Sinceatleast2013,Defendantshave operated w ebsitesthatofferto conduct


                                                 26
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 27 of 47




     governmenttxansactions(forexample,renewingadriver'slicense,obliningafishinglicense,or
     checkingeligibilityforSection8housingbenefks).
            110. Defendants obtain consum ers'personaldata and credit-card ordebit-card

     information by prom ising the services described below .

            1l1. Defendants'sitesdonotdeliverthe servicesthey tout. lnstead, they offer

     consum ersw ho com plete a transaction aPDF ofgeneral,publicly available inform ation about

     the service the consum ersought.

            112. Defendantshave published orcaused to bepublished m ore than 200 consum er-

     facing sitesto induce consum ersto subm itpaym entand personalinfonuation. Theirw ebsites

     include butarenotlim ited to those described and depicted in Paragraphs ll3-l68 below .

            113. D efendants'sitesfallinto categories:the Iargestsegm entoffersm otorvehicle-

     related transactions,including drivers'license servicesand car-registration services;som eoffer

     hunting and fishing licenses'
                                 ,and som e offereligibility determinationsforpublic benefits,

     including housing vouchers,food stam ps,orM edicaid.

            114. W ithin thesecategories,Defendantsoperate both kifeeder''sitesand tttransaction''

     sites. Feedersites appearw hen consum ersuse search enginesto seek inform ation aboutcertain

    governm enttransactions,often butnotalw aysassponsored links. Feedersitesdirecttrafficto

    D efendants'transaction sites,which gatherconsum ers'personaldata and paym entinform ation.

                   Defendantsoperatemultiplenearly identicalsiteswithin each category (c.g.,
    motorvehicle-relatedtransactionsites),whichusesimilarwording,fonts,andgraphicsbut
    variousURI-S(c.g.,license-driver.com,licenseguides.org,andregistrationtags.com).
            116. Defendantspurchase search-based advertising on seareh enginesitesto place their

    siteshigh in the resultsw hen consum erssearch specified term s. D efendantsalso use search-



                                                    27
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 28 of 47




     engine optimization to ensure thattheirlinksappearhigh in the non-sponsored resultswhen

     consum ers search term s'related to theirw ebsites.

             117. Forexam ple,during testsearchesin the spring and sum m erof2019,entering the

     phrases ddsection 8 housing apply,''ddrenew Florida drivers Iicense online,''and élgetfishing

     license''into online search enginesbroughtup D efendants'sitesas eitherthe flrst-or second-

     listed lillk.

                                     M otor V ehicle-R elated W ebsites

             ll8. Consum erswho click on Defendants'search-engine linksform otorvehicle-

     related servicesoften tirstreach a feedersite.

                     Defendants'm ostheavily used m otorvehicle-related feedersite isDM v .com       .

             120. As show n below ,DM v .com 'shom e-page bannerheadlineprom isesEE-l-heD M V
     M ade Easier''and features linksto ûtlkenew yourLicense,''EûRenew CarRegistration,''and

     sim ilarservices.




                                                      28
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 29 of 47




     A ' ..       . x +
     t-   t'
           7 * .'. w u' ->

                              lFenc- or'fyllvl
                                             onâYM   10- 5&œ'
                                                            4'e & œey
                                                                    tel lugdiwwo F* >   RI+'u nC.x C* kaea-   Q .'   .




                                                            OnlineDMV servlces




                                                        Iexaklrw flrspme ings- lfk?


                              r
                              eG-llst
                                    at
                                     e*n'
                                        ,
                                        .'-.
                                           $--.!..1l'.                                            = ..

                              DM h com landingpage,accessed Feb.l5,2019

               121. Clicldng one ofthe linksleadsto anotherpage on DM V .com specific to the

    selected service. Forexample,clicking éilkenew yourLicense''leadsto apage w ith a large-font

    hyperlink iEtletStarted Online with D riversLicenseRenewalA ssistance''and a paragraph oftext

    stating,ûçln m oststates,you can renew yourdriverslicense online,by m ailorin person. . . .

    During an online license renewal,you w illbe asked to identify yourselfand pay the applicable

    service fees.'' Furtherdown,the page also includesa U .S.m ap in which each sGte isclickable.
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 30 of 47




                   DhW com Senew D river'sLicensepage,accessed M arch 8,2019

           122. Clicking any ofthe ûffletStarted''linksorone ofthe statesin the clickablem ap

    bringsconsumerstooneofDefendants'motorvehicle-relatedtransactionsites(forexample,
    license-driver.com,licenseguides.org,andregistrationtags.com).
           123. Defendants'otherm otorvehicle-related feeder-site UlklwSoften use the

    formulationçklstateldriverslicense.org,''islstateldriverslicenses.org,''orasimilarvariation.For
    exam ple,they include floridadriverslicense.org,coloradoddverslicenses.org,

    californiadrivers.org,and texasdriverslicenses.org.

                  These m otorvehicle-related feedersitesincludethe outline ofthe referenced state

    andtheURL atthetopleft,withtheorangetext,ûtYoursourcefor(stateldrivep infonnation,''a
    headline referencing the service the consum ersearched for,and a large hyperlink reading,ûsGet

    Started w ith Online Application Assistance.'' Clicking the linkson the feedersite leads

    consum ersto one ofDefendants'transactionssites.




                                                   30
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 31 of 47




               Floridadrl'
                         versll'
                               censes.org,accessedfrom searchresultsonM arch8,2019
            125. A sofM arch 8,2019,reaching one ofD efendants'transaction sitesthrough a

     feeder-site link did notprom ptany pop-up windowsto open. Som etim e betw een M arch 8, 2019,

     and July 30,2019,Defendantsadded apop-up w indow thatappearswhen consumersreach

    transaction sitestllrough a link. The pop-up w indow appearsas follow s:

                                                  1
                                                  1
                                                  '         NO TIC E

                     Drl
                       vin: :motorvlhstk withouta v:sld dnv*':$Ie*n**,ûarr*gsltrallon oecar1lM*
                     may b. ill
                              .gal.a$ i: dri?ing wtth .xplre er*d.ntials.!
                                                                         do!Orvehl
                                                                                 cIe Serklces and
                     appsëcations muslbe professed b: an omcIaID!.1h/ lW alion/websfte The asststance and
                     setvtesonlhtssi
                                   le sl
                                       mpli
                                          h
                                          . the pft
                                                  xessbv pftlvs
                                                              diri
                                                                 g K rscmall
                                                                           zeu gtli
                                                                                  de: dc tlments
                     dntlllve sklppfl/t4o1e !ee ThlsSlle Slt)fe f(lztlkles t)i CIlçklng ''A6Cept''J'CJU i>ckllovzsecgti
                     :he Malemerklsareveand ttl3tlhls $lte Is ptgvalelqOyvnedand 1$fhk'):a'rsllale$i':,'I!h nrlr
                     endcfçec byanOf tlfI
                                        aIageqcl'To ald jn tM:t:%k.lurd@tzlle th
                                                                               i- çft@ ha%eomplle
                     and list:th*moltimportantInformaton :urrounding #@Qrmotorv.hie* &*rVIc**.
                     lo you can *nsur* th* proc*sl is handle in a compliantand ti     - ly mann*r,
                     Drlving a moo re*hitl* wMhoulavalid driver'sliO ns..tarregistration ortartitl.
                     maybeillegal.asisdrfvingwithexpire tredentials.


                                                             j           *




                            Pop-up on mycartitles.com,accessed July 30,2019
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 32 of 47




                  126. The transaction siteshave gray backgrounds,with awhite box in thecenter

     containingabold-fontheadlineaboutcompletingtheselectedmotorvehicle-relatedservice(for
     example,ddlkenew DriversLicenselnYourState'')andorangetexttouting,ESGET ALL THE
     INFO RM ATION TO CO M PLETE THE PRO CESS N O W .'' A box w ithin the centersection

     containsthe headline EEVERIFY Y OUR m FORM A TION ''and fieldsforthe consum er'sname,

     em ailaddress,and zip code. Below isa large orange EtCON TIN UE''button. A tthe bottom , the

     site containsa m enu oflinks,including a link called (CM ONEY BACK GUA RAN TEE .''
     PJ.t7)- K.@op.*lw*r.
                        wm <j.-                                                                                                                                                     - @ y
     4. . o o       r .... ..aom ..1. !. ....                                                                                                                                      #w k 1 ..

                                      @ t.
                                         G- -                                                                           tt
                                                                                                                         hz
                                                                                                                          Tx
                                                                                                                          ..
                                                                                                                           4
                                                                                                                           .s.
                                                                                                                             '
                                                                                                                             oA
                                                                                                                              t..te- .
                                                                                                                                     *.
                                                                                                                                      oo
                                                                                                                                       i.t
                                                                                                                                         '
                                                                                                                                         !
                                                                                                                                         aJ
                                                                                                                                          >:':t4*
                                                                                                                                                ..
                                      OBTAIN YOIRROK Gtllx
                                      - K- %G'--''=n:@Ie@@1ymirr- eo elesAXte%<#;1x (
                                      '                                             meT<eesee - - es :r*- :*e>1- - e e > >eemtNe* :+ * <Mbxyh
                                      A*' raœ Y LNBR > W:* - @>- e ourr          - *M Y te:G bt- > *---'5miTqxf*c#rttœypL* 'Rfvcre2:*ô<6** *

                                      '


                                          5 RepewDrivprsLicenseInYour3tate                                                                      * - * - *- ' .
                                          ëeer- gltit':a..'1kteoreupweatrlqcqxKxnock'tusrrme.ai A.onq'verckacs. 4 '.                            FG * '                    '> * '
                                          mult*@          '#- *œ'&''' 1*.- lmuls%          SIw .<xa!
                                                                                                   4!<epsey(llusAtx wocar-
                                          at'
                                            d.%'v;.e@mH e-o'
                                          T i'pal:d:.xw:.
                                                        1'
                                                         tks:<Lk..)s..erp,...pJ;<#>..e
                                                                                     Jjxrv4::;:,%h1.w4:.Msgc4n..vovkw.,sd:x.4.#.,qaix;opa.yl               YY

                                                                                                                             !;                 œ




                                                                                                                                                        ...-         .a

                                                                                                    M.


                                  d
                                  '


                                      *     *K* tdNFellme Y G 1           - > er âR f* J*+1jhChezNfM mk*!> > $#m1*'Ye:oMv Ie oeoe*êer                         el- - 'K
                                      t* >te evt:e'vevvt's'çU''MtNPleflse*w>GçepzOç- 412-- DBl$e
                                                                                               'e$:#f.e 'SJ:QII*kyxtG5*:#Xwv *>ptl=F'973 lt''t'K.')>*f<!''t'**
                                                                                                                                                             .t'f'''*$

                                                                               /s.Yç;kIte*'
                                                                            egnA                     ft-1A('!'1$ <'    /*f#IIKKt;IJAB::11'r 1 1*t(KNAIK1*Atf1i51ty- &1$
                                                                                                C.
                                                                                                 '.
                                                                                                  'J,'(#'.
                                                                                                         r:!
                                                                                                           .I.
                                                                                                             *.
                                                                                                              p:6r'MI2'''?'
                                                                                                                          LaFwlt:Ti@s
                                                                                                                                    i*,aJ




                                      License-drivencom landingpage,accessed M arch 8,2019

                 127. The transaction sites'landing pagesalso have severalblocksorlinesoftext

    outsidethe centralwhite-highlighted area thatconsum ersareunlikely to see. These includea

    sm allline ofgray texton the gray background atthetop ofthe page abovethe m enu thatreads,

    CEIURLIisinnowayorfashion affliatedwith anyfederalorlocalgovernmentalagencyor
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 33 of 47




     offices.'' The blocksofgrey-on-grey textgenerally state asfollow s,oruse substantially sim ilar

     language:

                W elcometolicense-driver.com,yourcomprehensiveresourceforallyou (sicqdriver
                license-related services. The servicesw eprovide are available forfreein the official
                sitesorlocaloffices. You can ptlrchasefor$23.98 and download ourcomprehensive
                guideandresolzrces,whichcontains(sicqvitalinformationinordertoperform anyDM V
                service and also included isthe Roadside AssistantProgram and otherbenefitsincluding
                officialform sand helpfulcheclclists. By clicking continue Irepresentthat1am 18+ years
                ofage,lagree to receive em ailnew sletters and offerstargeted to m y interests,sentby
                license-driver.com and theirM arketing Partners. Please filloutform below to getthe
                processstarted.(s'
                                 ccParagraph 126.)
                  128. Filling in therequested infonnation and clicking iscontinue''leadsa consum erto a

    second pagew ith a listofservicesnextto check-boxes,including kçN ew Driver'sLicense,''

    élReplace Driver'sLicense,''and m ore;one box ispre-checked depending on which service the

    consum erselected on priorpages.Thispageincludesthe sam e blocks oftextabove and below

    thehighlighted m iddle area ason thepreviouspage.
     e mj- haTq-f.ee'fem xI., .
     4-    :) *      r. wlmmetw.vvt.''

                                     @ I.
                                        <KNW1
                                            -                                                                   Icfâ
                                                                                                                   *f1,
                                                                                                                      : 4c
                                                                                                                         'D'
                                                                                                                           %
                                                                                                                           6
                                                                                                                           .
                                                                                                                           *'
                                                                                                                            e- '
                                                                                                                               pnz'
                                                                                                                                  t
                                                                                                                                  .eo-s
                                     X
                                     OBTAINYOUR RCkADGIJIDE
                                     :'&x- KMO               A- N r25m*1x4w* rG m t& e #1uJrrel< ee >            G tk:teereco vmRt* New-                K>***o:>eA :auo >VXX
                                                                                                                   !
                                     fe- k's*'5A sî#;>*t*Rzrmoeleab:eel:I
                                                                        b'.eqv'1
                                                                               **::1.'rlaq4i'e:l13.1* $ Rœlrer:k+.a :1mif%xr'te'm%'b''!
                                                                                                                                      1*5pêxx'ts%'aHE'J
                                         IEUEC-r.>elkt't5F                  rfosfpo'
                                                                                   sIt:T3Y .
                                                                                           '.
                                                                                            'af
                                                                                              J.
                                                                                               N


                                                                            *0 - .
                                                                             è.13
                                                                                .Rr
                                                                                  l




                                                                                                                                       @= e> & w'*=
                                                                                              e                                                                     %




                                     yauLN putte q'çCJA98rp:(- * (u yh          e e o awzçes*.h<Actxnraos:$1  *14*m:$K*.*of* loxrk:l:DyCuv> $<'      ezlxj:et.eweafrt
                                                                                                                                                                    x $;f.:eâ1+01* :%
                                     qt* ,*t'A!
                                              .k'1la.
                                                    'dFst'
                                                         xlfg'&'Mfirllx're No:+:7d>A'u'é6*1>.
                                                                                            4AfWfr'ekKiNI%B'
                                                                                                           ,.âGsjs'nlmne 1ltpevnlAqItk'hl8e> %r!rajy.'Icrlzotf.IG- 'ev'a fk>%'N'lA.o1
                                     G*f5'*IA IY.:!bt>w.*1*3,5iêm4hyKer* dlT hrelc5miostle':Kt-kerIrelP:qrea d cf- st
                                                                                                                    aN 10- okwx6ep:
                                                                                                                                  *1#ct'eo!Dk: 1...zw '>'  144'
                                                                                                                                                              .'n: .>. 'm




                           License-drivencom secondpage,accessedMarch8,2019(redacted)
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 34 of 47




                  129. Filling in the additionalinform ation and clicking ûdcontinue''leadsthe consum er

    through apage thatcontains a gray box oftextreferencing the consum er'sagreementto

    hyperlinked term sand conditions,then to a finalbilling-infonnation page. The billing

    inform ation page displaysthe datathe consum erpreviously entered,solidtspaym ent

    infonnation,and includesalargered ddsubmit''button.Below thiscentralareaaretwo small

    blocksoftextthatextolthevalueofthe site Ssto assistyou com pleting theprocesstoday,''repeat

    langlpge stating thatthe consum eracceptsunspecified term s and conditions,and state thatthe

     site isprivately owned and operated.
    :5 ej
        e- k--'-'
                e.<.r-   eli- - '                                                                                                @ x
     e ' U (:            scep-- c- 1.' .                                                                                     # ; te ''

                                   @ kx- - R                                                 *..
                                                                                               .*
                                                                                                m.@.*
                                                                                                    .ww.x.. $,.ï
                                                                                                               twayis.xku.


                                     œ derDetalls                   BllllngInforfnauon
                                                                   p+%      m& #'k*lA'
                                                                                     .>+vt:ei-prro8/el
                                                                                                     .*bdç.#r#teit . -
                                           l*1Na*
                                           tsre
                                                                                                MV

                                                                   Co-      ce               m opc- .



                                                                    #*N* Ke %e> see 4xe xm> r!>
                                                                      $f :3 :S #><eww.w



                                                                              @- -          œ        <-




                                                    L% T*f
                                                         .ltp:   WM VeA4.
                                                                        @1YAaAW1:6   >ltb- - e t1
                                                                                                /11f- *5 ' $,r> p




                           License-drivencom billingpage,accessedMarch8,2019(redacted)
                 130. W hen viewed on a m obiledevice,the drivers'transaction w ebsitesdo notdisplay

    the linesorblocksoftextin the m amzerdescribed in Paragraph 127. lnstead,they display only

    one line oftexton the bottom ofthe firstpage stating thatthe site isprivately owned,and a block

    oftextsubstantially sim ilarto the textquoted in Paragraph 127 on thefinalbilling-inform ation
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 35 of 47




    screen. Consllm ersdo notsee any ofthe foregoing textunlessthey scrollto thebottom ofthe

    screen on which itappears.

           131. A fterconsum erssubm itpaym ent,in som e instances,the site sim ply linksback to

    the landing page,and the consum erreceivesnothing.ln otherinstances,the conszlm erreceives

    an em ailcontaining a link to a downloadable PD F. ThePDF containsgeneral,publicly available

    informationabouttheservicetheconsumersought(i.e.,driver'sIicenseorcar-registration
    services).
           132. Regardlessofw hethertheconsum erreceived the PDF guide,D efendantscharge

    consumers'creditordebitcardtwice.Thefirstchargeissmaller(innumerousinstances,$3.99),
    andthesecondislarger(innumerousinstances,$19.99).
           l33. Through the representationsdescribed in Paragraphs 118-132 above and other

    substantially sim ilarrepresentations,Defendants'm otorvehicle-related sitesrepresentthat

    com pleting atransaction through Defendants'sitesw illresultin receiptofavalid license orcar

    title,orotherstate m otor-vehicle-related service.

           134. D efendantsdo notdeliverdrivers'licenses,carregistrations,orany otherstate

    m otor-vehicle-related services.

                                 D efendants'State Licensing W ebsites

           135. D efendantsalso operate sitesrelated to state fishing and hunting licenses,

    including,forexam ple,hunting-license.org and fishandgam elicenses.org.

           136. Defendants'fishing and hunting license sites,like theirotherwebsites,often

    appearhigh in eithersponsored linksorsearch-engine resultswhen consum erssearch w ords

    related to obtaining specitk kindsoflicenses.

           137. Forexam ple,on June 27,2019,using a search engineto search forthephrase çiget
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 36 of 47




     fishing license''broughtup Defendants'site fishinglicense.org asthe firstsponsored link.

               138. Clicking D efendants'linksleads consumersto a hom e page thatoffersto simplify

    theprocessofobtainingastatelicensesoconsumerscanbeginthelicensedactivity(ag.,hunting
     orGshing).
               139. Forexample,clicking fishinglicense.org from search resultsopensa landing page

    w ith a largephotograph ofam an fishing asthebackground. A large headline reads,(tN ew

     (statelFishingLicenseAssistance,''andaboxnexttotheheadlinereads,ttskiptheHassle&
     StartFishing,''and containsfieldsforentry ofcontactinform ation.Below thecontact

    inform ation datafieldson awhite background are an orange ttcontinue''butlon and a white

    EEVISIT GOVERNM EN T SITE''button. Sm alltextbelow the button referencesfishing laws and

    regulationsand ttpreparing you to obtain a fishing license''and notes, téAdditionally,you can

    downloadourguideforonly $28.98.''A line ofsmalltextatthetop andbottom ofthepagethat
    consum ersaretm likely to see statesthatthe site isnotaffiliated w ith thegovernm ent.

     <-   e*        .*   v+ :- :vp' .''   .. ..                             . ..I . '    .   ..   ,   C1 ...çv)o   * D 4: R
                                           FY eeœ *quz- ek-   '''eœfa- -'' * e e    Ae ev                                 '




                            Fishinglicense.org landingpage,accessed June 27,2019
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 37 of 47




                   140. Clicking éécontinue''leadsto apage soliciting ûûBilling Infonnation,''w ith an

    orange içsubm it''button below the data Gelds. A paragraph ofsm alltextbelow the ltsubm it''

    button againreferencesaguidethatcosts$28.98and notesin thefinalsentencethatthesiteis
          '
    Pnvately owned.

     f'       T1        ik7* .'. + rça- rn).                                               ...e o    1 (!)$ !y




                   Fishinglicense.orgbillingl'nformationpage,accessedJune27,2019(redacted)
                          Subm itting paym entinform ation takesconsum ersto a link to iiD ow nload Y our

    Guideto Becom ing an ExpertFishennan N ow .'' Clicking thatlink opensa PDF titled,ûEGuideto

    Becom e an EXPERT FISHERM A N .'' The PDF includesgeneral,publicly available infonnation

    aboutfishing licenses,fishing skills,and fishing logistics.

                   142. Defendantsthen chargethe debitorcreditcard the constzm erprovided.

                   143. Tluough the representationsdescribed in Paragraphs 135-l42 above and other

    substantially sim ilarrepresentations,Defendants'state licensing sitesrepresentthatcom pleting a

    transaction through Defendants'sites willresultin receiptofa valid state activity license,

    including hunting and fishing licenses.
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 38 of 47




           144. Defendantsdo notdeliverhunting orfishing licenses,orany otherstate licenses.

                                D efendants'Public Benefits W ebsites

           145. Defendantsown and operate two typesofpublic benefitsw ebsites.The firstset

    ofw ebsitesfocuseson a single publicbenefit,including butnotlim ited to Section 8 housing

    vouchers(c.g.,section-8-housing.org),foodstamps(c.g.,food-stamps.com),orunemployment
    benefits(c.g.,unemploymentassistnace.org).Thesecondsetasksconsumerstoselectapublic
    benefitfrom amenuofgovernmentprograms(c.g.,veteran-affairs.organdtexas-benests.org).
           146. Defendants'public benefitsw ebsites,like theirotherwebsites,often appearhigh

    in eithersponsored linksorsearch-engineresultswhen consum erssearch wordsrelated to

    seeking assistance w ith orapplying forpublic benefits.

           147. Consumerswho reach defendants'publicbenefitsw ebsitesare directed through a

    seriesofw ebpagesthatsolicittheirpersonalinform ation by prom ising to check theireligibility

    forpublicbenefits.

           148. Defendants'public benefitsw ebsites contain sim ilarfunctionality and

    representationsaboutthe servicesthey offer.These w ebsites also solicitcertain core piecesof

    personalinform ation from consum ers,including butnotlim ited to theirfu11nam e,address,date

    ofbirth,gender,telephone num ber,and em ailaddress.

           149. ln som e instances,consum ersw ho reach the landing page fordefendants'single

    benefitsites see a prom inentdata-entry form w ith som e sunounding graphics and text. This

    initialdata-entry form asksforconsum ers'firstnam e,lastnnm e,em ail,and zip code and

    contains a large orange tûcontinue >>''button. The data-entry fieldsappearbelow a bold

    headlineinvitingconsumerstoisFindOutIfYouAreEligiblefor(PublicBenefitl.''Thereare
    typically severalblocksorlines oftextoutside the centralfonn area. These include a sm allline



                                                  38
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 39 of 47




     oftextatthetop and the bottom ofthe pagethatreads,tt-rhis site isprivately owned and is

    neitheraffiliated w ith,norendorsed by,noroperated by any govenunentagency. W eprovide

    tim e-saving information.''

              150. Forexample,the landing page ofD efendants'Section 8 housing vouchersw ebsite

     (section-8-housing.org),whenaccessedinApril2019,displayeddataentryfieldsforthe
     consum er's firstnam e,lastnam e,em ailaddress,and zip codebelow a prom inentheadlinethat

     read,ûiFind OutlfY ou Are Eligibleforthe Section 8 Program .'' A large orange dscontinue >>''

    button appearsunderneath the data entry fields.
         Cj.r.*> :'<- j+ . +                                                                                                                                       - @ x
         +.   N * j ''!J,v*p..wwgev-                                                                                                                          *   * f 4
                                                    T*e.*- e e ** * * > ' 'w* -                           1o >          - e - *- - '
                                                                                                      .         .       .          .                 .
                                        SECIIZ.8
                                        ëfk$lq1
                                                                                                                                                          .

                                             Sectlon8 HouslngM slstance
                                                                                                           M Wt#Y XXE* WW *''A''';P*




                                            Section 8 Housing Assistance                                                           .--
                                                                                                                                     -'xa-'>--'
                                                                                                                                              -'-
                                       *m:-- ?*.*- -- - >*A.*.- e r- e--t- w-                    t-                         ' tt'l#<r#nç'N>œ>r<41k>Rtq:
                                       m e @x> - m               %      p- L#we S> - * > > - 1œ <:'y
                                       ' ' e- l
                                              ee wwm             -      - a - aows- -wp- #s-                                        '
                                       <*e**kwgegm:k-m tk-w-- - - newemœvu >-                                               RPSOUCCPS
                                       L<éu:cay'
                                               .=tozhsco%aA;a>JI
                                                               /qz.qDkgz.szn'
                                                                            xv:Theyoa:npgkar:p:bdMjp.yapoazkq:4#.hx'r


                                Section-8-housing.org '
                                                      s landingpage,access on Aprill7,2019

                       ln otherinstances,consum erswho reach the landing page fordefendants'single

    benefitsitessee a prom inentm enu oftwo orm ore options,such asCIELIGIBILITY''and EtHO W

    TO A PPLY .'' In m ostinstances,the m enu optionsare displayed as large yellow buttons against

    a blue background undem eath ayellow headline thatreads,CESELECT TH E SERVICE YOU

    ARE LOO KIN G FOR.'' Upon selecting any m enu option,consum ersreach a w ebpage w ith a

    data-entry form nearly identicalto thatdescribed in Paragraph 150.


                                                                                                39
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 40 of 47




           152. Consum ersw ho reach thelanding pagefordefendants'm ultiple benefitssitessee

    a m enu ofgovernm entprogram s,such as ECM ED ICAID''and tEFO OD STA M PS,''in brightly

    colored buttonstm derneath prom inentheadlines. Forexam ple,the landing page ofD efendants'

    TexasBenefitswebsite(texas-benefits.org),whenaccessedinAugust2019,showedsix
    govem m entprogram option undenw ath the headlinesiçGovernm entProgram sin Texas''and

    CfSELECT THE SERVICE YOU ARE LOOK IN G FO R.''




                  ln m ostinstances,clicking on a program directs consum ersto apage with further

    m enu optionsdisplaying the servicesoffered,such asCCELIGIBILITY''and EEH O W TO A PPLY .''

    These interm ediate pagesvary in sulw unding textand graphics, buttheprom inentfeaturesand

    representationslargely resem ble thepagesdescribed in Paragraph 151. Sim ilarto thosepages,

    consum ersare directed to (SSELECT THE SERV ICE YOU ARE LOOK IN G FO R.'' Upon

    selecting a serdce,consum ersreach aw ebpagew ith a data-entry form nearly identicalto that

    described in Paragraph l50.

                  Filling outthe information on the initialdata-entry page and clicking iEcontinue

    >>''directsconsum ersthrough a seriesofnear-identioalw ebpagesthatseek additionalpersonal

    inform ation. In m ostinstances,the subsequentwebpagesdo notcontain the blocksoftext

                                                  40
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 41 of 47




        underneath the centralform area.


                                   SE(71(1#2


                  I
                  i
                  '
                  !                       tIon8 Hou:Irl Invlrglni:
                  5                                                      W WWWWXW C5W'-
                  I
                  I                                   .
                                                      ,
                  l
                  I                                                          -
                  j                                                  '
                  l


                                                                                          f

                  I
                  !
                  i
                  I        Section-8-housing.org '
                                                 ssecondpage, accessed onMay 6,2019
                  I
                  h55. The form displaysheadlinesaboutthe selected transaction,such as vkconfirm
                 11
                  1
                  :

        YourAlidresstoVerifyEligibility''andddconfirm yourinformationtogetyourEligibility
        G          i
            uide.''Eunderneath the headlinesare questionsorprom ptsforconsum ers.
                  ;
                 1I
                  5(9.
                  :
                          Thesitesask consum ers aboutvarious sensitive topics,including their
    '             ;
                  I
        employïe
               l
                 ntstatus,incomerange,socialsecurityeligibility,health insurance,credit-card debt,
                  I
        andheal/hconditions.Consumersseekingpublicbenefitswouldreasonablyexpecttoanswer
                  1
                  i
        suchquistionstoobtainaneligibilitydetermination.
                  I
                  !
                 157. A nswering ttY es''to certain questionscausesthe browserto open a new w indow
                  i
        directed to a third-party website w ith am arketing offer. The originalwindow navigatesto the
                  I                                                                                 '
                  I

        nextwehpa
               ! geofthebenestswebsite,continuingtheseriesofquestions.
                 158
                  i                    .
                      .   Forexam ple,when section-8-housinporg wasaccessed on M ay 6,2019,clicking
                  i
        é:Yes''in:
                 !responsetoûûAreyou strugglingwithover$10k indebt?''ononewebpageopened a
                  I
           i credited DebtRelief,headlined (dR educeYourDebt& SeeHow M uch You Can
    pageforAc
           1
                  i
        Save.''Th
                k
                  eoriginalwindow navigatedtothenextwebpagewithanew question.
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 42 of 47




                                                                                            *'

                                                 œ       - 7-        (
                                                                     1'
                                                                      r'
                                                                       /.
                                                                        '834.
                                                                            645
            1
            I
            I
                                 p '.   * .   * -. : 's *           *                   a

            j
            I
                                                              **

                                              122,
                                                 4.10Q
                                                                        13:'':''C'?'-

            j                                               *




                                <       1                          )*'
                                                                     -
                                                                     d
                                                                     P1
                                                                      t
                                                                      BJ22'k-
            1
            I
            I Thirdmart
                      y webpageforacreliefnetwork.com,accessedonMay6,2019
            I
            I
            459. Proceedingtlzroughtheendofmorethanadozenquestionsonthepublicbenefits
            I
     websiteqcausesconsumers'browserstoopenanewwindowtoadifferentwebsitethatcontains
            !
            ;
     marketijgoffersandlinks.
            T'60. Theoriginalwindow navigatestoanew webpagecontainingtextatthetop ofthe
            i                                                                                    ,,
     page stating,Et-l-hank you,yourguide hasbeen sentto yourem ail. Please check yourinbox.
            i

     Thepagj
           ëcontainsmarketing
                            .linksandblocksoftextcontaininggeneralinformationaboutthe
             !
             ipublicbenefit.
     selectedi
            (
            ti6l. Forexample,duringtheM ay6,2019transaction,aprominentboxwithaheadline
            :
     :EGET VOUR
            !   CREDIT REPORT''appeared rightbelow thetûthank you''text.Below andtothe
     rightofthebox,thepagedisplayed num erousotherlinks and blocksoftextabouthousing
            !
            1
     assistante
             ;
               .
            !
            I
            i
            !

            !
            ;
            1
            I




                                                         42
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 43 of 47



    '
                  i
             ip .a ,.<-'.o,q8.,.,wv',.4c.q                                                                                                                    fzp
                                                          V'>- *pl.- f:e e **tM'e'''e f>*eœ %'r>œ*IR e '*           y/.+WG **O.' 'rdfrMtx

                                              S ECTIZN8
                                              1111$I#%
                                              '
                  I
                  '                          '.' rhac.#
                                                      ok#+u'910@*nz:beerNeptTey5u#em/:7'
                                                                                       *aN*qleeAl/lei*bûA
                  l
                  I                                                                                                    f'Iuw'
                                                                                                                            :l$.5Xw!Ilp''<o.(.Jz#'1       1
                                              .    '
                                                       Vst' . - - #- t          pr#@'*
                                                                                     '4*e%5>'
                                                                                            /tv'redC- Ao re t- ko           A1*' $k*'%'.p,
                                                                                                                                       't'%'J1.1:         j
                                                       i'roweytxl'twve xapçvvbw
                                                                 .   w .                                                   Ryrsrp,crwf,plr..r.x




                                                                                                                           #
                  1                                           ' ..                    zi' .         <                     @ e             *           #
                  ;
                  1                                                                                         !                      .     4.
                  !                                                                                                 <.                                    .
                  1                          wetYoua ouldExpeetWh.nAppkingForrye oneHoullng                                  e.ent
                                                                                                                               s ',wo 1*.c k
                  I                          WN'.A> aç4&*rW t* l< > w1th- tlkM p e* *f**e4v ieMe*
                                                                                                                             k
                  I                          axe pww<yks#Y*Ntetf-s11- *I. ' '''e - > eY - el- e >
                                             ** +**          *%* H- rGyPiW * tYe *e*:* *oçe > q%
                  I                          Y    aeeolgec- my'R'''--* tvlwolsr*fo t<a- pere u IKKG oelst-          AddltlonalResourrœs
                  !                          *<*e - - e*k** a fœ x -
                  I                          ToR eee> y- l/-          erv*Lw &% *b*MoMlrpmrtxe t- Mta *kxme           W A'o'e*&* rGof/1
                  I
                  I
                  i                 section-8-housing.org ''Thank You ''page,accessed on M ay 6,2019
                  I
                  I
                 1l62. Consumerswhoprovidea1ltherequestedinformationonDefendants,public
     benefits'
             w ebsitesdo notreceive theprom ised eligibility determ ination.
                  !
                  i
                 1.63. Consumerswhoprovidea11therequested information onDefendants'public
                  i
     benefitsl
             :
             w ebsitesm ay receive an em ailw ith a link to download a PD F guide. The PD F guide
                  i
                  !
     containjgeneral,publicly available infonnation aboutthe selected benefit.
                  :

                 164. Forexample,aftera1ltherequested informationwasprovided on Defendants'
                  !
                  !
        section-s
                i
                 -housing.orgwebsiteduringtheMay2019transaction,theemailaddressprovided
        duringthattransactionreceivedanemailwithalinktodownloadaPDFguidetitledttsection 8
        HousinjI.'' ThePDFcontainedgeneral,publiclyavailableinformationaboutSection8housing
                  :
        voucherj
               l
                .
               1
                  $                  Afterproviding inform ation on D efendants'publicbenefitsw ebsites,consum ers
                  I65.
                  !
        alm ost'             ediately begin receiving m arketing em ailsfrom D efendantsand third parties.
                  I
        ConsuM !ersalso startreceiving textm essagescontaining m arketing offers from Defendantsand
                  I
        thirdpaiities.Theemailsandtextscontainvariousmarketingoffers,includingjob-search-

                                                                                                        43
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 44 of 47


            :

            !
     assistanj
             e,freegiftcards,andhomebuyergrants.
             I
            $I66. TypicalinformationcollectedbyDefendantsontheirmotorvehicle-related
            !
    w ebsitet includesconsum ers'fullname,address,date ofbirth,em ailaddress,gender,and
            1
            .
            i
    telepholjenum ber. Typicalinform ation collected by Defendantson theirpublicbenefits
            i
            I
     websitetincludesaIloftheaboveand consumers'employmentstatus,incomerange,creditcard
            i
            !
     debt,midicalandhealthconditions,andhealthinsurancestatus.
           Ji67 .   Defendantshave received m illionsofdollarsfrom selling the personaldata they
            I
     collecte from consum ersthrough deceptivem arketing.

            t68. Basedonthefactsandviolationsoflaw allegedinthisComplaint,theFTC has
            I
            !

    reasontjbelievethatDefendantsareviolatingorareabouttoviolatelawsenforcedbythe
            I
    Commilsion.
            !
                                  VIOLATION S O F TH E FTC AC T
            !
           1i69 .   Section5(a)oftheFTC Act,15U.S.C.j45(a),prohibitsttunfairordeceptiveacts
            ;
    orpractik
            !
             esinoraffecting commerce.''
            I
           170. M isrepresentationsordeceptive om issions ofm aterialfactconstit
                                                                               m e deceptive
            i
    actsorpkacticesprohibitedby Section5(a)oftheFTC Act.
            !
             ount1:M isrepresentations Related to Licensing and M otor Vehicle Services
            i
           1i71     ln num erousinstancesin colm ection w ith the advertising, m arketing,promotion,
            1
    offeringl
            forsale,orsaleofguides,Defendantsrepresentorhaverepresented,directlyor
            1
            i
    indirectly
             I
              ,expresslyorbyimplication,that(1)consumerscancompletestatemotorvehicleor
    stateliciinsingtransactionsonDefendants'websites,and(2)consumerswhosubmitpayment
            !
    and persgmalinformation willreceivea statemotorvehicleserdceorstatelicense.
            !
                    Intruthandinfact,(1)consumerscannotcompletestatemotorvehicleorstate


                                                   44
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 45 of 47




    licensiny!transactionson Defendants,websites,and (2)consumerswho submitpaym entand
            i
    personalj
            iinformation do notreceive a state m otorvehicle serdce orstate license.

             1!73. Therefore,D efendants'representation assetforth in Paragraph 171are false and

    misleadiiv andconstitutedeceptiveactsorpracticesinviolationofSection5(a)oftheFTC Act,
              i
              :
     l5t.
        J.s.k..j45(a).
              I

                   Countll:M isrepresentationsR elated to PublicB enefitsServices
              I
             174. ln num erousinstancesin connection the advertising,m arketing,prom otion of
              !
        uides,hefendantsrepresentorhaverepresented,directlyorindirectly,expresslyorby
    implicatl
            Ion,that(1)consumerscanobtaineligibilitydeterminationsforpublicbenefitson
    Defendahi
             ts'websites;and(2)thatconsumerswhosubmitpersonalinformationwillreceive
              I
    eligibilitydeterminations.
              I
    '
             1l75. ln truth and in fact, (l)consumerscannotobtainpublicbenefitseligibility
              t
    determiàa
            ;
              tionsonDefendants'websites,and (2)consumerswho submitpersonalinformation do
              l
    notreceit
            ve a publicbenefitseligibility determination.
            i
            :
           176. Therefore,Defendants'representationsassetforth in Paragraph 174 are false and
              i
    misleadihg andconstituteadeceptiveactorpracticein violation ofSection 5(a)oftheFTC Act,
     15u s.t).j45(a).
              7                        C O NSUM ER INJUR Y
              1
              .

             177.
              i
                  Consum ersare suffering,have suffered,and w illcontinue to suffersubstantial
              :
            iaresultofDefendants'violationsoftheFTC A ct lnaddition,Defendantshavebeen
    injuryasI                                                .
              i
    unjustlyk
            inrichedasaresultoftheirunlawfulactsorpractices.Abseptinjunctivereliefbythis
              i
    Court,Déf
           l endantsarelikelytocontinuetoinjureconsumers,reapunjustenrichment,andharm
    '         :
    thepublàcinterest.
              !
              i
              I
              !
                                                  45
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 46 of 47




            !              TH IS CO UR T'S PO W ER TO GR ANT RELIEF
            !
           1i
            7g
            !
            :
              . Section 13(b)oftheFTC Act,15U.S.
                                               C.j53(b),empowersthisCourttogrant
    injtmctive
             ! andsuchotherreliefastheCourtmaydeem appropriatetohaltandredressviolations
    ofanypiovisionof1aw enforcedbytheFTC.TheCourt,intheexerciseofitsequitable
            l
    jurisdictj
             on,mayawardancillal
             1
                               yrelief,includingrescissionorreformationofcontracts,
    restitutilIn,therefundofmoniespaid,andthedisgorgementofill-gottenmonies,topreventand
            I
    remedyynyviolationofanyprovisionof1awenforcedbytheFTC.
            1                          PM YER FOR RELIEF
            i

                 erefore,PlaintiffFTC,pursuanttoSection13(b)oftheFTC Act,15U.S.C.j53(b)
           l
    and the ourt'sown equitable powers,requeststhatthe Court:

           1I. AwardPlaintiffsuchpreliminaryinjunctiveandancillaryreliefasmaybe
    necessary
            'toavertthelikelihoodofconsumerinjuryduringthependencyofthisactionandto
            I
    preservelthepossibility ofeffectivefinalrelief,includingbutnotlimited to,temporaryand
            l
            I
    prelimink
            I
             ly injunctions,anorderfreezingassets,immediateaccess,andappointmentofa
            l
    receiver;j
             i
            :
           à.       EnterapermanentinjunctiontopreventfuttzreviolationsoftheFTC Actby
            i
            i
    Defendapts;
            :
           C.       AwardsuchreliefastheCourtfndsnecessarytoredressinjurytoconsumers
             i
             I
    resulting from D efendants'violationsofthe FTC A ct,including rescission orreform ation of
            1
            i
    contracts,restitution,therefund ofmoniespaid,andthedisgorgementofill-gotlen monies;and
            :
            !
           D.       Aw ard Plaintiffthe costsofbringing this action,asw ellas such otherand
            1
            I
    additionplreliefastheCourtmaydeterminetobejustandproper.
            i
            i
            :
            !
            i
            1
            I

                                                   46
Case 1:19-cv-25046-RNS Document 1 Entered on FLSD Docket 12/09/2019 Page 47 of 47




                                      Respectfully subm itted,

                                      A lden F.A bbott
                                      GeneralCounsel
                                             *
                                                                 zae
                                          z guw,
                                               4.,,z
                                                   k (zzo ..
                                      SarahWaldrop(Specia BarNo.A5502583)
                                      (202)326-3444;swaldrop@ftc.gov
                                      SanaChaudhry(SpecialBarNo.A5502350)
                                      (202)326-2679;schaudhry@ftc.gov
                                      FederalTrade Com m ission
                                      600 Pennsylvania AveN W ,CC 9528
                                      W ashington,DC 20580
                                      Facsimile:(202)326-3197

                                      AttorneysforPlaintiff
                                      FEDERAL TRADE COM M ISSION




                                        47
